Citation Nr: 1413444	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine disability.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral shoulder disability.  

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral elbow disability.

4.  Whether new and material evidence has been presented to reopen a claim of service connection for chronic headaches.  

5.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2007 and November 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Travel Board hearing with respect to the issue of whether new and material evidence had been submitted to reopen the claim for service connection for a cervical spine disability in May 2011.  A transcript of the hearing is of record.  

In Octoberr 2013, the Veteran perfected an appeal with respect to the issues of whether new and material evidence has been presented to reopen claims of service connection for bilateral shoulder and elbow disabilities and chronic headaches and with respect to the issue pertaining to initial compensable disability evaluation for bilateral hearing loss.  Thus, the Board has jurisdiction over the appeal as to those issues as reflected on the title page.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned with respect to his application to reopen a service connection claim for a cervical spine disability.  Thereafter, in October 2013, the Veteran perfected an appeal with respect to issues of whether new and material evidence has been presented to reopen service connection claims for a bilateral shoulder disability, a bilateral elbow disability, and chronic headaches, as well as with respect to the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss.  The November 2013 VA Form 9 reflects the Veteran's request for a Travel Board hearing with respect to these issues.  

As the testimony pertaining to the newly perfected issues may be pertinent to the application to reopen the claim for service connection for a cervical spine disability, the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's cervical spine claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing only with respect to the issues of whether new and material evidence has been presented to reopen claims of service connection for a bilateral shoulder disability, a bilateral elbow disability, and chronic headaches as well as to the issue pertaining to initial compensable disability evaluation for bilateral hearing loss.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

